Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 1 of 17




                       EXHIBIT A
    Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 2 of 17


                      COMMONWEALTH OF MASSACHUSETTS


      MIDDLESEX, ss                                                       SUPERIOR COURT
                                                                          TRIAL DEPT.

      ********************* *******************


      Deborah Craig

f
                      Plaintiff
                                                    FILED
                                                                     €LVIL ACTION NO.   <90^- ivsy
                                              IN THE OFFICE OF THE
                                             CLERK OF COURTS
      VS.                                 FOR THE COUNTY OF MIDOLESEX




      Town of Hudson                           JUNi 2 2 2020                        D

                      Defendants
                                                   CLER
      ****************************************


                                                 COMPLAINT

              Plaintiff Deborah Craig ("Ms. Craig" or "Plaintiff') brings this action against her

      former employer, the Town of Hudson ("the Town" or "Defendant"), upon information

      and belief, except as to her own actions, the investigation of her counsel, and facts that

      are a matter of public record, as follows:

                                                  OVERVIEW

      1.    As is alleged more fully below, Ms. Craig claims that the Town has: 1) retaliated

            against her in violation of the Family Medical Leave Act ("FMLA"), 29 U.S.C. §

            2601 etseq., by using her taking of FMLA leave as a negative factor in its

            decision to terminate her employment; 2) unlawfully terminated her employment

            in breach of the contract that existed between Ms. Craig and the Town in the form

            of the Town's Personnel Regulations, by: a) failing to have "just cause" to support

            the decision to terminate her employment; and b) by failing to comply with the

            disciplinary procedure set forth in the Personnel Regulations.

     2.     Ms. Craig seeks payment of all lost back pay and benefits, front pay and benefits,

            compensatory damages, liquidated damages, attorneys' fees and costs, and all

            permissible legal interest.
Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 3 of 17



                                       THE PLAINTIFF

  3.    Plaintiff Deborah Craig is a resident of Hudson, Massachusetts and was employed

        by the Town out of Hudson, Massachusetts.

                                      THE DEFENDANT

  4.    Defendant, the Town of Hudson, is a municipality located in Middlesex County.

        The Town is governed by a five-member Board of Selectmen.

                                 FACTUAL ALLEGATIONS

  5.    In or about August 2007, the Town hired Ms. Craig as the full-time Conservation

        Commission Administrator and Board of Health Administrator, as well as the

        back-up Administrator for the Building Department.

  6.    At that time, Ms. Craig reported to the Director of the Health Department, Dr. Sam

        Wong ("Dr. Wong").

  7.    In or about 2012, the Town Health Department became a Host Community for the

        Massachusetts Department of Public Health Prevention and Wellness Trust Fund

        program.


  8.    In or about 2016, Ms. Craig was made the full-time Administrator for the Board of

        Health.

  9.    At all times during Ms. Craig's employment as Board of Health Administrator, her

        employment was governed by, and she was subject to, the Town's Personnel

        Regulations.

  10.   In May 2015, the Town Health Department hired Kelli (Trainor) Calo ("Ms.

        Calo"), a recent college graduate, to be the full-time sanitarian.

  11.   In or about October 2017, Dr. Wong resigned from his employment with the

        Town.

  12.   Thereafter, Ms. Calo was hired as the Town's Director of Public and Community

        Health, after which Ms. Craig began reporting to Ms. Calo.




                                               2
Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 4 of 17



   13.   Upon information and belief, Ms. Calo had no prior managerial experience at the

         time she was hired into this position.

  14.    In or about 1993, Ms. Craig was diagnosed with major depression and anxiety.

   15.   In or about the Fall of 201 8, Ms. Craig began to experience a significant flare up

         of her depression and anxiety.

   16.   As a result, in November 2018, Ms. Craig applied for FMLA leave and submitted

         the required certification paperwork.

  17.    The certification submitted by Ms. Craig stated that it was medically necessary for

         Ms. Craig to have a reduced schedule through February 2019 with the need for

         intermittent leave thereafter.

  18.    Between November 2018 and February 2019, Ms. Craig was out of work on

         certain dates for FMLA-approved reasons.

  19.    Between March 2019 and August 19, 2019, Ms. Craig was out of work on certain

         dates for reasons that Ms. Calo believed were not for FMLA purposes, and which

         Ms. Calo considered to be excessive.

  20.    Some of Ms. Craig's absences during this time, however, were as a result of her

         experiencing symptoms associated with the conditions for which her FMLA was

         approved.

  21.    Throughout at least 2019, Ms. Calo kept a running list of Ms. Craig's absences.

         Despite the fact that Ms. Calo later claimed that it was inconsequential, Ms. Calo's

         list color coded Ms. Craig's FMLA absences in red.

  22.    On August 19, 2019, Ms. Calo issued Ms. Craig a written warning for

         "absenteeism" ("Written Warning"). The Written Warning did not reference or

         address any aspect of Ms. Craig's performance other than her

         absenteeism/attendance.

  23.    Between August 20, 2019 and October 25, 2019, Ms. Craig missed four days of

         work - three days for sick-related reasons and one day to attend a funeral.




                                                  3
    Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 5 of 17



      24.   On October 25, 2019, Ms. Calo issued Ms. Craig a Notice of Disciplinary

            Probation ("Probation Notice"), notifying Ms. Craig that she was being placed on

            a 90-day disciplinary probation "[i]n accordance with the Town of Hudson

            Personnel Regulations section 13.0 Disciplinary Actions."

      25.   The October 25th Probation Notice stated that the 90-day period was to run from

            "October 28, 2019 through January 28, 2020."

      26.   The Probation Notice further stated that "[a]t the end of the probation period of

            January 28, 2020, [Ms. Calo] will notify the Executive Assistant that either: 1. Tire

            Employee's performance and behavior was satisfactory and that she will retain the

            employee [sic] her position; or 2. The Employee's performance and behavior

            remained unsatisfactory and she recommends either suspending or discharging the

            employee."

      27.   Ms. Craig did not miss one day of work from October 28, 2019 (the start date of

            Mr. Craig's probation) until December 16, 2019; the first 49 days of her probation.

      28.   On December 16, 2019, Ms. Craig contacted Ms. Calo to inform her that she

            would be out of work that day because she was experiencing intestinal issues.

      29.   At that time, Ms. Craig offered to make up the missed day by working on

            December 18, 2019, a pre-scheduled and pre-approved vacation day. Specifically,

            Ms. Craig texted Ms. Calo, "I will come in Wednesday instead if that's ok."
1
      30.   In response, Ms. Calo declined Ms. Craig's offer to work on December 18th,

            telling Ms. Craig that she could "still take Wednesday as it was already pre-

            approved vaca/comp."

      31.   Ms. Craig responded by again offering to work on December 1 8th, stating, "Are

            you sure? I will do whatever you prefer." Ms. Craig then gave Ms. Calo certain

            details about a meeting scheduled for that evening.

      32.   In response, Ms. Calo thanked Ms. Craig for the information and did not take Ms.

            Craig up on her offer to work on December 18th.




                                                  4
Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 6 of 17



  33.   On December 17, 2019, Ms. Craig's symptoms continued and so she saw her

        primary care doctor.

  34.   Ms. Craig notified Ms. Calo of the appointment and provided her with a note from

        her doctor.

  35.   After seeing her primary care doctor, and based on her doctor's recommendations,

        Ms. Craig scheduled an appointment for an ultrasound with a gastroenterologist at

        10:15 a.m. on December 19th.

  36.   Ms. Craig notified Ms. Calo of the appointment and informed her that she planned

        to come into the office afterwards.

  37.   Ms. Craig attended her appointment on December 1 9th and reported to work

        immediately thereafter.

  38.   Ms. Craig had sufficient accrued sick, vacation, and/or comp time to cover her

        absences during that week.

  39.   Shortly after Ms. Craig arrived at work Ms. Calo informed Ms. Craig that she was

        being placed on administrative leave, and provided Ms. Craig with a Notice of

        Hearing, informing Ms. Craig of a forthcoming informal hearing to determine

        whether Ms. Craig's employment should be terminated.

  40.   On January 2, 2020, Ms. Craig attended the informal hearing, and on January 7,

        2020, Ms. Craig received a letter from Ms. Calo informing her that her

        employment with the Town was terminated.

  41.   In relevant part, Ms. Calo's January 7th letter stated, "[t]he reasons for your

        termination are your absenteeism, your poor performance, and continued

        deterioration despite a one year-long performance improvement plan.

  42.   Ms. Calo's January 7th letter further stated that the decision to terminate Ms.

        Craig's performance was in part based on her handling of the Town's flu vaccines.




                                               5
Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 7 of 17



  43.   On January 22, 2020, Ms. Craig initiated an appeal of her termination by filing a

        Step One grievance pursuant to the Town's Appeals Procedure as set forth in

        Section 5-4 of the Town's Charter.

  44.   Over the course of the four step grievance procedure, the Town made the

        following statements or took the following positions with respect to Ms. Craig's

        termination and appeal:

           •   In response to Ms. Craig's Step Two grievance, Town Executive Assistant,

               Tom Moses ("Mr. Moses") acknowledged that the Town was required to

               have cause to terminate Ms. Craig's employment, and that Ms. Craig was

               terminated for her absences, but that the "reason for [Ms. Craig's] absences

               in December 2019 [were] really beside the point . . . ."

           »   In response to Ms. Craig's Step Two grievance, Mr. Moses claimed that

               Ms. Craig was not "committed to showing better attendance," because she

               did not come in to work on December 18, 2020, Ms. Craig's preapproved

               vacation day, despite the fact that Ms. Craig twice offered to Ms. Calo that

               she would work that day.

           •   In response to Ms. Craig's Step Two grievance, Mr. Moses' attempted to

               support Ms. Calo's determination that Ms. Craig's handling of the flu

               vaccine was improper, by asserting that both he and Fernanda Santos ("Ms.

               Santos"), the Town's Human Resources and Licensing Manager, were

               "equally troubled" by Ms. Craig's handling of the vaccines. Upon

               information and belief, both Mr. Moses and Ms. Santos have no prior

               experience handling or storing flu vaccines and no prior knowledge of the

               regulations governing flu vaccine storage and handling.

           •   Because the Town does not have a Personnel Board, Robert G Clark,

               Chairman of the Town's Finance Committee, was appointed to respond to

               Ms. Craig's Step Three grievance. In response to Ms. Craig's Step Three




                                              6
Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 8 of 17



                  grievance, and despite the fact that Ms. Craig's employment was governed

                 by the Town's Personnel Regulations, Mr. Clark stated that he had not

                 "had the opportunity to review the Town's Personnel Regulations."

             •   At Ms. Craig's Step Four Grievance, the Town's Board of Selectmen voted

                 3-0 in favor of upholding Ms. Craig's termination. No member of the

                 Board asked Ms. Craig any questions and two of the members abstained

                 from voting.

  45.   Following Ms. Craig's termination, she applied for unemployment benefits.

 46.    The Town challenged her eligibility and on April 6, 2020, the Department of

        Unemployment Assistance ("DUA") held a hearing in the matter.

 47.    On April 25, 2020, the DUA rendered its decision in the matter.

 48.    In relevant part the DUA held:

            •    "The [Town] failed to establish that it discharged the claimant due to a

                 knowing violation of a reasonable and uniformly enforced policy or rule

                 because it did not present any policies or rules related to the flu vaccine

                 scenario and because it does not uniformly enforce its attendance policy."

            e    "The [Town] failed to establish that it discharged the claimant due to

                 deliberate misconduct in willful disregard of its interest related to the

                 claimant's attendance from 12/16/19 through 12/19/19 . . . ."

            e    "[T]he employer did not submit any testimony or evidence that it explicitly

                 told the claimant that she must not attend [her doctor's appointments

                 between 12/16/19 through 12/19/19]."

 49.    Upon information and belief, the Town expected that its employees subject to the

        Personnel Regulations (as set forth in Section 1.3 of the Personnel Regulations)

        would adhere to the obligations and requirements set forth therein.

 50.    Section 13.1 of the Personnel Regulations make clear that Ms. Craig was not an

        employee-at-will, stating in relevant part, "discipline and discharge procedures




                                                7
Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 9 of 17



         will be used with the utmost concern for individuals involved, and all actions

         taken under this section will be taken for just cause."

  51.    Section 13.4 of the Personnel Regulations sets forth the Disciplinary Procedure

         applicable to Ms. Craig's employment, stating in relevant part, "[disciplinary

         action will include only the following: oral reprimand, written reprimand,

         disciplinary probation, suspension and discharge."

  52.    Section 13.4-2 sets forth the Written Reprimand requirement within the Town's

         Disciplinary Procedure. Specifically, it states that "[i]f the oral warning fails to

         correct the situation within thirty (30) days, the supervisor will issue a written

         warning including reasons for the warning and an offer of assistance on the part of

         the Department Head in correcting the unsatisfactory situation."

  53.    Section 13.4-3 sets forth the Disciplinary Probation portion of the Town's

         Disciplinary Procedure. In relevant part it states: "The employee will receive a

        written notice, stating the reasons for the disciplinary action and effective date of

        such action. When the employee's disciplinary probation expires, the Department

        Head will notify the Executive Assistant in writing that either: 1 . The employee's

        performance and behavior was satisfactory and that he will retain the employee in

        his position; or 2. The employee's performance and behavior remained

        unsatisfactory and he recommends either suspending or discharging the

        employee."

 54.    Section 13.4-5 sets forth the Discharge portion of the Town's Disciplinary

        Procedure. It states, "[p]rior to discharge, a Department Head will make every

        effort to correct disciplinary matters by counseling, oral reprimand, or a written

        statement."

 55.    The Personnel Regulations do not contain any language reserving for the Town the

        right to accelerate or bypass any of the disciplinary steps.




                                               8
Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 10 of 17



   56.    The Town breached its contractual obligation to Ms. Craig as set forth in the

          Personnel Regulations when it terminated her employment in the middle of the 90-

          day disciplinary period.

   57.    Neither the Written Warning nor Probation Notice contained any statement or

          information suggesting that the Written Warning or Probation Notice were issued

          for any reason other than attendance; i.e. they do not contain any language

          suggesting that they were issued to Ms. Craig for poor work performance.

  58.     The Town breached its contractual obligation to Ms. Craig as set forth in the

          Personnel Regulations when it terminated her employment, based in part on

          allegations of "poor performance1' and "mishandling of flu vaccines," issues that

          were not mentioned in either the Written Warning or Probation Notice.

  59.    The Town's decision to terminate Ms. Craig's employment was not supported by

         "just cause" because it was irrational and unreasonable.

  60.    Specifically, Ms. Craig did not miss one day of work for approximately a month

         and a half after being placed on 90-day probation.

  61.    Instead of allowing Ms. Craig to return to work after her brief absence in mid-

         December 2019 (and complete her contractually promised 90-day probation), Ms.

         Calo unreasonably determined that Ms. Craig's first instance of missing work in

         the probation period for a legitimate sickness was sufficient "absenteeism" to

         constitute "just cause."

  62.    The Town's assertion that Ms. Craig's absences were the basis for her termination

         was in bad faith as Ms. Craig's attendance improved substantially between August

         19, 2020 (the date of the Written Warning), and January 7, 2020, the date of Ms.

         Craig's termination.

 63.     The Town's reliance in part on Ms. Craig's handling of the flu vaccine to support

         her termination was in bad faith and unreasonable. Ms. Craig never received a

         written warning or was given the benefit of any other aspect of the Town's




                                               9
Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 11 of 17



            Disciplinary Procedure. Ms. Craig's handling and storage of the flu
                                                                                vaccines was

            also in compliance with applicable regulations at all times.

    64.     The Town's decision to terminate Ms. Craig's employment based
                                                                          on her alleged

            absenteeism was based in part on her absences that were covered
                                                                            under the

           FMLA, thereby considering those absences as a negative factor in
                                                                            its decision.



                                            COUNT 1
                     29 U.S.C. § 2601 etseq. - The Family Medical Leave Act

   65.     Plaintiff re-alleges and incorporates by reference ^ 1-63 above as if
                                                                                 fully set forth

           herein.

   66.     By their conduct as set forth herein, the Defendant violated the FMLA
                                                                                 by

           considering Ms. Craig's taking of FMLA leave as a negative factor
                                                                             in its decision

           to terminate her employment.

  67.      As a result of the Defendant's conduct the Plaintiff has been damage
                                                                                d.

                                        COUNT 2
                        Breach of Contract/Wrongful Termination -
           Failure to Comply with Personnel Regulation's Disciplinary
                                                                      Procedure

  68.     Plaintiff re-alleges and incorporates by reference ^pfl 1-66 above as
                                                                                if fully set forth

          herein.

 69.      The Town's Personnel Regulations constituted a binding contract between
                                                                                  the
          Town and Ms. Craig that set forth terms and conditions of her employm
                                                                                ent.

 70.      The Defendant breached the Personnel Regulations by terminating Ms.
                                                                              Craig in
          the midst of her 90-day probation period, and for terminating Ms.
                                                                            Craig for

          reasons that Ms. Craig was not given the benefit of the Town's Discipli
                                                                                  nary

          Procedure..

 71 .     As a result of the Defendant's conduct, the Plaintiff has been damage
                                                                                d.




                                                10
Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 12 of 17


                                                COUNT 3
                                Breach of Contract/Wrongful Termination -
                                Lack of Just Cause to Terminate Ms. Craig

   72.        Plaintiff re-alleges and incorporates by reference ^ 1-70 above as if fully
                                                                                          set forth

              herein.

   73.        The Town's Personnel Regulations constituted a binding contract between the

              Town and Ms. Craig that set forth terms and conditions of her employment.

  74.         The Town's Personnel Regulation required the Town to have "just cause"
                                                                                     to

              terminate Ms. Craig's employment.

  75.         The Defendant breached the Personnel Regulations by terminating Ms. Craig

              without "just cause" to do so.

  76.         As a result of the Defendant's conduct, the Plaintiff has been damaged.




  WHEREFORE, the Plaintiff prays for judgment against the Defendant as follows;



          A. A judgment against the Defendant for violating the FMLA;

          B. A judgment against the Defendant for breaching its contract with Ms. Craig;

          C. A judgment and order awarding the Plaintiff lost back pay and benefits;

         D. A judgment and order awarding the Plaintiff front pay and benefits;

         E. A judgment and order awarding the Plaintiff compensatory damages;

         F.      A judgment and order awarding the Plaintiff liquidated damages;

         G. A judgment and order requiring Defendant to pay the Plaintiffs reasonab
                                                                                    le

                attorneys' fees and the costs of this action;

         H. A judgment and order requiring the Defendant to pay all permissible legal

                interest; and

         I.     Such other relief as this Court may deem just and proper.


                                          JURY DEMAND

 Plaintiff demands a trial by jury on all causes of action so triable.




                                                   11
Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 13 of 17



                                 Respectfully submitted,
                                 Deborah Craig


                                 By her attorney


                                                      0

                                 Adam J. Shafran, BBO#670460
                                 ashafran@rfl awyers. com
                                 Rudolph Friedmann LLP
                                 92 State Street
                                 Boston, MA 02109
                                 617-723-7700
                                 617-227-0313 (fax)



  Dated: June 17, 2020




                                 12
                   Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 14 of 17
                                                       DOCKET NUMBER
                                                                                Trial Court of Massachusetts
          CIVIL TRACKING ORDER
             (STANDING ORDER 1-88)                      2081 CV01 454           The Superior Court

CASE NAME:
                                                                                 Michael A. Sullivan, Clerk of Court
      Craig, Deborah vs. Town of Hudson
                                                                                 Middlesex County

TO:                                                                            COURT NAME & ADDRESS
       Adam Jeremy Shafran, Esq.
                                                                                 Middlesex County Superior Court - Wobum
       Rudolph Friedmann LLP
                                                                                 200 Trade Center
       92 State St
                                                                                 Woburn, MA 01801
       Boston, MA 02109



                     -           —     —       - -TRACKING-ORDER—A—Average-                           -                          -—
              You are hereby notified that this case is on the track referenced above as per Superior Court Standing

      Order 1-88. The order requires that the various stages of litigation described below must be completed not later

      than the deadlines indicated.



               STAGES OF LITIGATION                                                 DEADLINE



                                                                            SERVED BY              FILED BY            HEARD BY


      Service of process made and return filed with the Court                                      09/21/2020
                                                                                    ili
                                                                        ifil             II                               area



      Response to the complaint filed (also see MRCP 12)                mis           il           10/20/2020
                                                                                      m
      All motions under MRCP 12, 19, and 20                                 10/20/2020             11/19/2020          12/21/2020


      All motions under MRCP 15                                             08/16/2021             09/15/2021          09/15/2021
                                                                                                              mi
      All discovery requests and depositions served and non-expert                            SH          m
                                                                            06/13/2022        1
      depositions completed

      All motions under MRCP 56                                             07/12/2022        .    08/11/2022


      Final pre-trial conference held and/or firm trial date set        IS                                             12/09/2022
                                                                        m
                                                                        »
      Case shall be resolved and judgment shall issue by                                                            06/22/2023
                                                                        1




  Counsel for plaintiff must serve this tracking order on defendant before the deadline for fiiing return of service.

  This case is assigned to




 DATE ISSUED              ASSISTANT CLERK                                                                 PHONE


      06/24/2020             Arthur T DeGuglielmo                                                                  (781)939-2757
                             Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 15 of 17




                                                                            Commonwealth of Massachusetts

                        MIDDLESEX, SS.                                                                                       TRIAL COURT OF THE COMMONWEALTH
                                                                                                                             SUPERIOR COURT DEPARTMENT
                                                                                                                             CIVIL DOCKET NO.                      o'#--/VS~ V

                             Dtl?pub                                          , PLAINTIFF(S),

                                                                                                                                                                                r48§?
                        V'     -                       '     / /                                                                                                                               m
                             l#ti/A              <?T                          • DEFENDANT(S)

                                                                                                                SUMMONS


                       THIS SUMMONS IS DIRECTED TO -M-l "77*/"? e-t                                                                                u!k£Jj^r- (Defendant's name)

                        You are being sued.                   The Plaintiff(s) named above has started a lawsuit against you. A copy of the
                        Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
                        filed in the                       ft y Lot"*-} W^fc/Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

            1.          You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
                        the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
                        opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
                        to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
                        extension of time in writing from the Court.
            2.          How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
                        copy to the Plaintiffs Attorney (or the Plaintiff, if unrepresented). You can do this
                 a.     Filing your signed original response with the Clerk's Office for Civil Business, S'vft.f.f'' Court.
2&» "rpJt             \er W                       ^^'faridress), by mail or in person, AND
 .               b.     Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following
                        address:                   S-h' ft S-f, f?            ft-"1 ,                 £> 2- /
            3.          What to include in your response. An "Answer" is one type of response to a Complaint. Your Answer

                        must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
                        Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
                        use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
                        based on the same facts or transaction described in the Complaint, then you must include those claims

                        in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
                        lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
                        Answer or in a written demand for a jury trial that you must send to the other side and file with the
                        court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
                        "Motion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient. A Motion

                        to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
                        vnu flTfi flllnn a Mntinn tn Dismiss vnu must also nnmnlv with thca filinn nrnraHiiroc fnr "fMwil Mntirsnc"
                        j          —   ..... *                  '— .*s. .     j   v   t t . wv %   %*> ww   w   » 1 'fw* J   rw 1 mt 1   n i u   mu <   wi wwww w f WW   i wi   w I r If   I rivllWI 10




                        described in the rules of the Court in which the complaint was filed, available at
                        www.mass.gov.courts/case-legal-res/rules of court.
      Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 16 of 17




4.   Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
     information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
5.   Required information on all filings: The "civil docket number" appearing at the top of this notice is the
     case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
     You should refer to yourself as the "Defendant."


     Witness Hon. Judith Fabricant, Chief Justice on                     n              ,20Z£.




               zZjL
     Michael A. Silvan
     Clerk-Magistrate



     Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the

     summons before it is served on the Defendant.                                                                               •




                                           PROOF OF SERVICE OF PROCESS


               I hereby certify that on                                      20 __ , I served a copy of this summons,
     together with a copy of the complaint in this action, on the defendant named in this summons, in the
     following manner (See Mass. R, Civ. P. 4(d)(1-5)):




     Dated:.                                   , 20                   Signature:




     N.B.      TO PROCESS SERVER:



               PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH

     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.




                                                                                                              ,20
            Case 1:20-cv-11380 Document 1-1 Filed 07/23/20 Page 17 of 17




                                 COMMONWEALTH OF MASSACHUSETTS

                                                                             SUPERIOR COURT
MIDDLESEX, ss
                                                                             TRIAL DEPT.


****************************************

Deborah Craig

                            Plaintiff                                  CIVIL ACTION NO. 20-1454


vs.



Town of Hudson


                             Defendant




                                                          ACCEPTANCE OF SERVICE


                                                                  action was commenced is
       Service of process and of the complaint by which the above
accepted on behalf of the Defendant. Town of Hudson.



                                 Us
                                                -i               ^\Zj)\z.D
                Kimberly 4(llWak, Esq. /-Attorney for Defendant
                Mi rick 0 'Cornell
                1 00 Front Street
                Worcester, MA 01608
                Tel: 508.860.1428
                Fax: 508.983.6294
                Email: krozak@mirickoconnell.com




      (licM Mutter 05?S<)/<»:iO/A6<>.VMI 1 .DOCX|Vct I]
